PER CURIAM.
This is an appeal from an injunction precluding appellants from transacting the business of insurance in the State. The parties dispute whether the injunction is temporary or permanent on its face. The State contends that the injunction is permanent, and that an evidentiary hearing has been held. However, the order makes no findings and makes no reference to the hearing, which apparently had been noticed only as a hearing for a temporary injunction. We therefore reverse and remand for further proceedings and for findings should the trial court determine that the injunction should be continued. See Seashore Club of Atlantic City, Inc. v. Tessler, 405 So.2d 767 (Fla. 4th DCA 1981). The existing injunction shall remain in force as a temporary injunction for a period *1236of 60 days or entry of a new injunction, whichever occurs first.
LETTS, DELL and STONE, JJ., concur.